 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ANDREW C. BREWER,                           Case No. 2:20-cv-00035-SB-MAA
12                       Petitioner,             ORDER ACCEPTING REPORT
13          v.                                   AND RECOMMENDATION OF
                                                 UNITED STATES MAGISTRATE
14   STU SHERMAN,                                JUDGE
15                       Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
18   records on file herein, and the Report and Recommendation of the United States
19   Magistrate Judge.
20         The time for filing objections has expired, and no objections have been made.
21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
22   the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
23   Petition and dismissing this action with prejudice.
24
     DATED: June 15, 2021
25
26
                                            ____________________________________
27                                          STANLEY BLUMENFELD, JR.
28                                          UNITED STATES DISTRICT JUDGE
